Title: To Thomas Jefferson from John Barnes, 26 March 1805
From: Barnes, John
To: Jefferson, Thomas


                  
                     Sir. 
                     George Town 26 March 1805.
                  
                  The inclosed, rec’d Yesterday is presented. you for your Government.– The Painter– W. Dougherty– informed me was in Town a few days ago.– said he abt. to set out for Monticello – in a day – or two – I desired WD. to take him – I wished to see him not having called. presume he is on his way to M.
                  The within Articles I hope will reach Rd. & M. in time for a seasonable use of them—with due Respect to the good family I am Sir your most & very obedt. servt.
                  
                     John Barnes 
                     
                  
               